COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


SHARON LYNNE BOTTOMS
                                          MEMORANDUM OPINION * BY
v.   Record No. 0589-98-2                  JUDGE MARVIN F. COLE
                                               JUNE 29, 1999
PAMELA KAY BOTTOMS


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                     Buford M. Parsons, Judge

          Donald K. Butler (Mary Bauer; Michael P.
          Adams; Matthew Coles; Morano, Colan and
          Butler; American Civil Liberties Union
          Foundation of Virginia; Lesbian and Gay
          Rights Project, American Civil Liberties
          Union Foundation, on brief), for appellant.

          Maureen L. White (Richard R. Ryder;
          Theodore N. I. Tondrowski, on brief), for
          appellee.


     In this domestic relations cause, Sharon Lynne Bottoms

(mother) challenges a decision of the Henrico County Circuit

Court establishing her visitation rights with Tyler Doustou, who

is in the custody of Pamela Kay Bottoms (grandmother).    Mother

contends that the trial court erred when:    (1) as a condition of

mother’s visitation, it excluded all contact between Tyler and

April Wade; (2) it denied mother’s request to participate more

fully in Tyler’s educational development; (3) it denied mother’s


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
request for expanded visitation rights; and (4) it failed to

order family counseling.    We find no merit to these claims and

affirm.

     In Bottoms v. Bottoms, 249 Va. 410, 419, 457 S.E.2d 102,

107 (1995), the Supreme Court of Virginia found that mother was

unfit and remanded the case to the Henrico County Circuit Court

to award custody of Tyler to grandmother.     Later that same year,

mother filed a petition for modification of custody and

visitation of her son in the Henrico County Juvenile and

Domestic Relations District Court.      At the conclusion of the

proceeding in the district court, the court denied the petition

for transfer of custody and declined to rule on the request for

expanded visitation and family counseling.     Mother appealed this

decision to the circuit court, expressly withdrawing her

petition for custody and challenging only the visitation

adjudication.   Following a hearing, the circuit court issued its

order, which placed a number of restrictions on visitation

between mother and Tyler.   Mother appealed this order to the

Court of Appeals.

     In an unpublished opinion, this Court reversed the order of

the circuit court.   See Bottoms v. Bottoms, No. 2157-96-2 (Va.

Ct. App. July 29, 1997).    Believing that the circuit court

thought it was required to dispose of the visitation question

based solely on mother’s sexual orientation, and then ignored

other pertinent factors, this Court reversed the circuit court

                                - 2 -
and remanded the matter “for reconsideration of the evidence

consistent with this opinion, including any additional evidence

deemed appropriate by the court to a proper disposition of the

petitions.”     Id., slip op. at 6.

        On remand, an evidentiary hearing was held before the

circuit court on February 23, 1998.      Five witnesses provided

testimony to the court in connection with the visitation

petition.    The guardian ad litem for the infant son gave a

report to the court.    On March 4, 1998, the circuit court

entered an order requiring that all visitation “shall occur

outside the presence of April Wade, it being expressly provided

that Sharon Bottoms will permit no contact between Tyler and

April Wade.”    Mother’s petition was denied in all other

respects, except that she was granted two weeks visitation

instead of one in the summer.

        Mother contends that there is no substantial evidence

supporting the circuit court’s decision to continue excluding

Wade from contact with Tyler and claims that the visitation

exclusion violates Virginia law, as well as firmly-established

guarantees of the Equal Protection Clause and the Due Process

Clause of the Fourteenth Amendment of the United States

Constitution.    These constitutional arguments were not made in

the trial court, and the trial judge was never asked to rule on

them.    Further, mother filed written objections to the circuit



                                 - 3 -
court order of March 4, 1998, and no objection was made to the

order on any constitutional grounds.

           Rule 5A:18 serves an important function
           during the conduct of a trial. It places
           the parties on notice that they must give
           the trial court the first opportunity to
           rule on disputed evidentiary and procedural
           questions. The purpose of this rule is to
           allow correction of an error if possible
           during the trial, thereby avoiding the
           necessity of mistrials and reversals. To
           hold otherwise, would invite parties to
           remain silent at trial, possibly resulting
           in the trial court committing needless
           error.

Gardner v. Commonwealth, 3 Va. App. 418, 423, 350 S.E.2d 229,

232 (1986); see also Cottrell v. Commonwealth, 12 Va. App. 570,

574, 405 S.E.2d 438, 441 (1991) (Rule 5A:18 barred consideration

of constitutional question not raised in trial court); Jacques

v. Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631

(1991) (Rule 5A:18 barred consideration of statutory argument

not raised in trial court).   The ends of justice exception does

not permit consideration of the question because there has been

no miscarriage of justice.    Cf. Reed v. Commonwealth, 6 Va. App.

65, 70, 366 S.E.2d 274, 277 (1988).     Therefore, we do not

consider these constitutional issues.      See Rule 5A:18.

     In considering a petition to change child visitation, the

test to be applied has two prongs:      (1) has there been a change

in circumstances since the most recent visitation award; and (2)

would a change in visitation be in the best interests of the

child.   See Keel v. Keel, 225 Va. 606, 611-12, 303 S.E.2d 917,

                                - 4 -
921 (1983) (applying this standard to petition for change in

custody); Fariss v. Tsapel, 3 Va. App. 439, 442, 350 S.E.2d 670,

672 (1986) (applying same standard to petition for change in

visitation).   Thus, despite changes in circumstances, there can

be no change in visitation unless such change will be in the

best interest of the child.   The second prong of the test is the

most important because, in the final analysis, the best

interests of the child are what must be protected by the court.

See Keel, 225 Va. at 611-12, 303 S.E.2d at 921.   The parties

agree, and we find that the circumstances have changed since the

last award in the circuit court on September 21, 1993, and we

thus proceed to the second prong of the Keel test to determine

whether the evidence supports the trial court’s ruling regarding

visitation.

     Well-established principles guide our deliberations.     The

judgment of the trial court is presumed to be correct, and the

burden is on him or her who assails it to show that it is

plainly wrong.   See Forbes v. Haney, 204 Va. 712, 715, 133

S.E.2d 533, 535 (1963).   “‘For purposes of appellate review, a

trial court’s determination is considered to have settled all

conflicts in the evidence in favor of the prevailing party, and

the prevailing party’s evidence is entitled to all inferences

fairly deducible therefrom.’”    Haase v. Haase, 20 Va. App. 671,

684, 460 S.E.2d 585, 591 (1995) (citation omitted).   Because the

trial judge saw the witnesses, heard the evidence, has been in

                                - 5 -
close contact with the family situation for several years, has

had an opportunity to determine the credibility of the witnesses

and parties and the weight to be accorded their testimony, his

decision is peculiarly entitled to respect.   See, e.g., Brooks

v. Rogers, 18 Va. App. 585, 587, 445 S.E.2d 725, 726 (1994).

     In determining the best interests of the child in a

visitation case, a court must consider all of the factors set

forth in Code § 20-124.3.   See Sargent v. Sargent, 20 Va. App.

694, 701, 460 S.E.2d 596, 599 (1995).   The failure to consider

all of the factors applicable to the case is reversible error.

A trial court need not, however, “‘quantify or elaborate exactly

what weight or consideration it has given to each of the

statutory factors.’”   Id. at 702, 460 S.E.2d at 599 (citation

omitted).   We find no merit to mother’s argument that the trial

court must make specific findings of fact to justify its

decision.

     In a letter addressed to counsel dated March 4, 1998, the

trial judge stated that he had reviewed the evidence and that

“after careful consideration of all, it remains my finding that

the best interest of the child requires that the visitation with

his mother be out of the presence of April Wade.”   This finding

was embodied in an order entered on the same day.   The appellant

objected to the “Court’s rulings on specific visitation and the

restrictions imposed, specifically including the restrictions on

visitation in the presence of April Wade.”

                               - 6 -
     In support of the trial judge’s decision to exclude all

contact between Tyler and Wade, we review the entire record.    We

commence with the Supreme Court’s decision in Bottoms v.

Bottoms, 249 Va. 410, 457 S.E.2d 102 (1995), reversing the Court

of Appeals and reinstating the Henrico County Circuit Court

decision which awarded custody to grandmother and denied contact

with Wade.   The facts upon which the decision was based are

clearly set forth in the opinion.    It is against this background

that we interpret the evidence before us.

     Here, the evidence in the record supports the trial court’s

rulings excluding Wade from contact with Tyler and refusing

mother’s request for additional visitation.    The court indicated

that it gave “careful consideration” to “all” the evidence,

which included undisputed testimony that Tyler “is doing fine”

under the current arrangement.    The record also contained expert

testimony that being able to observe mother interact with Wade

might reduce Tyler’s risk of developmental problems in the

future.   However, the trial court was entitled to conclude that

information upon which the expert relied in forming his opinion

was unreliable and incomplete in that he did not interview the

child’s legal custodian and, therefore, it was entitled to

reject the expert’s opinion.     See Street v. Street, 25 Va. App.

380, 387-89, 488 S.E.2d 655, 668-69 (1997) (en banc).     Further,

Dr. Stolberg testified that Tyler was a lot better now than he

was several years ago.   He was now “healthy, friendly, upbeat,

                                 - 7 -
real friendly.”   The guardian ad litem also opined that Tyler’s

best interests would be served by expanded visitation.    Although

the recommendation of the guardian ad litem “should not be

disregarded,” it is “not binding or controlling.”    Bottoms, 249

Va. at 420, 457 S.E.2d at 108.

     Viewing the evidence in the light most favorable to the

prevailing party below, we find that the trial court did not

abuse its discretion in refusing to modify its order of

August 20, 1996, requiring that “[v]isitation shall occur

outside the presence of April Wade, it being expressly provided

that Sharon Bottoms will permit no contact between Tyler and

April Wade.”

     Mother complains that the trial court erred when it denied

her request to participate in Tyler’s educational development.

She testified that she would like to pick Tyler up at his school

on her visitation day and talk to his teachers.

     Grandmother in her testimony objected to mother’s picking

Tyler up at school on the Friday when mother has visitation.

Grandmother stated that she likes to see Tyler on Friday before

he leaves for his visitation to assure that he is properly

dressed and in condition for the visit.   Grandmother also

objected to mother’s attending PTA meetings or having any

physical meetings at the school.    Grandmother testified that

mother received the same reports from the school on Tyler that



                                 - 8 -
grandmother received.   Grandmother had no objections to mother’s

contacting Tyler’s teacher directly by telephone.

     The trial court in its order of March 4, 1998, directed

that grandmother provide mother “all academic records of the

child, but such shall not be deemed to deny to Sharon Bottoms

access to records pursuant to Code § 20-124.6” which provides

that “[n]otwithstanding any other provision of law, neither

parent shall be denied access to the academic, medical, hospital

or other health records of that parent’s minor child unless

otherwise ordered by the court for good cause shown.”

          The authority vested in a trial court to
          decide issues concerning the care, custody,
          support and maintenance of the minor
          children, the visitation rights of the
          non-custodial parent, and the extent to
          which those rights and responsibilities
          shall be apportioned between estranged
          parents is a matter of judicial discretion
          which courts must exercise with the welfare
          of the children as the paramount
          consideration.

Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d

10, 11 (1986).   We find that the trial court did not abuse its

discretion when it denied mother’s request to participate in

Tyler’s school activities against the wishes of the child’s

legal custodian.

     Mother complains that the trial court erred when it denied

her request for expanded visitation rights and failed to order

family counseling.   We find that both of these issues come

within the broad discretion granted to trial courts to decide

                               - 9 -
care, custody, and visitation rights of minor children.    Under

the facts and circumstances of this case as previously described

herein, we find that the trial judge did not abuse his

discretion in establishing visitation rights between the mother

and the child, and we find that he did not abuse his discretion

in refusing to order family counseling.

     For the reasons stated, we affirm the decision of the trial

court.

                                                          Affirmed.




                             - 10 -